Opinion filed March 14, 2013




                                             In The


         Eleventh Court of Appeals
                                            __________

                  Nos. 11-13-00024-CR, 11-13-00025-CR, & 11-13-00026-CR
                                        __________

                       MICHAEL MANUEL PEREZ, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 104th District Court

                                      Taylor County, Texas

                       Trial Court Cause Nos. 18416B, 18433B, 18434B


                            MEMORANDUM                   OPINION
       Pursuant to a plea bargain agreement, Michael Manuel Perez pleaded guilty to one
offense of possession of cocaine and two offenses of forgery. In accordance with the plea
bargain, the trial court accepted his pleas and sentenced him to confinement for terms of ten
years in the Institutional Division of the Texas Department of Criminal Justice on the drug
offense and on one of the forgery offenses and a term of two years in the State Jail Division of
the Texas Department of Criminal Justice for the other forgery offense with the sentences to run
concurrently. Appellant has filed pro se notices of appeal in each of the convictions. After a
review of the files in these cases, this court notified appellant by letter dated March 1, 2013, that
the trial court had certified that appellant had no right of appeal. See TEX. R. APP. P. 25.2(a)(2),
(d). We requested that Appellant respond and show grounds to continue the appeals. Appellant
has responded and requests that his appeals be continued based upon numerous allegations,
including ineffective assistance of counsel, violations of his due process rights, and the
involuntariness of his pleas. We dismiss the appeals.
       The clerk’s records indicate that Appellant entered into a plea bargain agreement with the
State on the three offenses and that he pleaded guilty to them.            The trial court assessed
punishment pursuant to the terms of the plea bargain on each offense. Rule 25.2(a)(2) provides
as follows:
       In a plea bargain case—that is, a case in which a defendant’s plea was guilty . . .
       and the punishment did not exceed the punishment recommended by the
       prosecutor and agreed to by the defendant—a defendant may appeal only:

                      (A) those matters that were raised by written motion filed
               and ruled on before trial, or

                       (B) after getting the trial court’s permission to appeal.

The trial court’s certifications indicate that Appellant does not have a right of appeal because he
was sentenced pursuant to the agreed terms of a plea bargain and did not satisfy either of the
exceptions listed under Rule 25.2(a)(2). Thus, the trial court’s certification on each offense is
supported by the record and is not defective. See Dears v. State, 154 S.W.3d 610 (Tex. Crim.
App. 2005). We must dismiss the appeals without further action regardless of the basis for the
appeals if the trial court’s certifications show there is no right of appeal. Rule 25.2(d); Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006). In such circumstances, no inquiry into even
possibly meritorious claims may be made. Chavez, 183 S.W.3d at 680.
       Furthermore, Appellant acknowledged in writing that he was waiving his right to appeal
the convictions under the terms of the plea bargain. Specifically, appellant executed written plea
memorandums wherein he agreed as follows: “As part of this sentence I agree to waive any right
to appeal.” The record shows that Appellant received the necessary admonishments about the
consequences of his pleas, including the waiver of his right to appeal. Both he and his trial
counsel signed the written admonishments and waivers of the right to appeal, and the trial court
accepted them. When a defendant waives this limited right to appeal, he may appeal only if the
trial court later gives its express permission. See Willis v. State, 121 S.W.3d 400, 403 (Tex.

                                                  2
Crim. App. 2003); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). Here,
Appellant expressly waived his right to appeal under the terms of his plea agreements. The trial
court’s certifications do not indicate that Appellant was given permission to appeal, nor does the
record.
          Accordingly, these appeals are dismissed.




                                                            PER CURIAM

March 14, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                 3